Citation Nr: 0419687	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  03-30 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for the service-connected post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran had active duty from January 1969 to December 
1970.  

The veteran's DD Form-214 personnel record indicates that he 
received the National Defense Service Medal, the Combat 
Infantry Badge and the Bronze Star Medal, among others.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 RO decision that granted service 
connection and assigned an initial 30 percent disability 
evaluation for PTSD, effective on April 25, 2003 and denied 
entitlement to a TDIU rating.  

The claim for a TDIU rating is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

VA will notify the veteran and his representative if further 
action is required on his part.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The service-connected PTSD currently is shown to have 
been productive of a disability picture that more nearly 
approximates that of occupational and social impairment, with 
deficiencies in most areas and an inability to establish and 
maintain effective relationships since the date of claim.  



CONCLUSION OF LAW

The criteria for the assignment of an initial 70 percent 
evaluation for the service-connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130 including Diagnostic Code 9411 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, and notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

With respect to the veteran's claim for increase, the Board 
notes that the RO issued a letter dated in May 2003 that 
informed the veteran of the medical and other evidence needed 
to substantiate his claim.  

In the September 2003 Statement of the Case (SOC) the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claims for an increased rating and 
TDIU.  Also, the veteran was provided the regulations 
pertaining to VA's duty to assist in the development of 
claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a VA 
examination that was completed in June 2003.  

The veteran has not suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is in the process of obtaining outstanding private 
treatment records, as described in the remand portion of this 
decision.  

The Board is not aware of any additional evidence that could 
assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  




Entitlement to an increased rating for service-connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2003).  Separate rating codes identify the various 
disabilities.  Id.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. §§ 3.102, 4.3 (2003).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2003), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  

The Court discussed the concept of the "staging" of ratings, 
finding that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

The service-connected PTSD is rated, as follows:  100 
percent: Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  

70 percent: Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

50 percent: Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  

30 percent: Occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  38 C.F.R. § 4.130, Code 9411 (2003).  

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness."  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

A GAF of 51 to 60 reflects moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).  

A GAF score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  

A review of the evidence of record reflects that the 
severity of the service-connected PTSD meets the criteria 
that is more consistent with that warranting a 70 percent 
evaluation.  

In a letter in March 2003, the veteran's private treating 
psychiatrist noted his diagnosis of PTSD with an assigned 
Global Assessment of Functioning (GAF) score of 30.  

The veteran's combat stressors were noted in the assessment 
as well as the current PTSD symptoms that included, daily 
intrusive thoughts, nightmares, flashbacks, detachment from 
others, restricted affect, anhedonia, sleep disturbance, 
irritability, hypervigilance, exaggerated startle reflex and 
sense of foreshortened future.  

The veteran was noted to have crying spells associated with 
frequent triggers.  The veteran was noted to have had 
several failed attempts at work, other than some attempts at 
working in his family business.  The veteran's avoidance 
behavior, depressed mood and frequent thoughts of death were 
noted.  

The psychiatrist opined that as a result of his PTSD, the 
veteran was unable to sustain social or work relationships.  
The psychiatrist considered the veteran to be permanently 
and totally disabled and unemployable.  The veteran's 
treatment regimen was noted to include prescription 
medications and regular cognitive behavioral therapy.  

On recent VA examination, the veteran was assigned a GAF 
score of 53.  His PTSD was shown to be manifested by sleep 
disturbance, nightmares, flashbacks, intrusive thoughts, 
hypervigilance, hyperstartle response and avoidance 
behavior.  

The veteran was noted to have been unemployed since 1984.  
He was reported to live with his wife, have few friends and 
enjoy solitary recreational and leisure pursuits.  The 
veteran reported being less interested in social activities 
and noted that he felt detached and estranged from others.  

Significantly, the veteran reporting working in his family 
business when he "[felt] like it" and being capable of 
limited chores around his home.  No delusions, 
hallucinations, ideas of reference or suspiciousness was 
noted.  

On examination, the veteran presented with no loose 
associations or flight of ideas.  His mood was calm and 
affect was appropriate.  The examiner noted no impairment of 
thought processes or communication.  His insight, judgment 
and intellectual capacity appeared to be adequate.  The 
examiner observed that the veteran had good remote and 
recent memory.  The examiner diagnosed PTSD with an assigned 
GAF score of 53.  

Based on its review of the entire evidentiary record, the 
Board finds that the service-connected disability picture 
more nearly approximates the criteria for the assignment of a 
70 percent rating since the effective date of the grant of 
service connection on April 25, 2003.  Fenderson, supra.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations controlling the 
award of VA monetary benefits.  




REMAND

In this case, the veteran has appealed the rating decision 
that granted service connection and assigned a rating of 30 
percent for PSTD, under 38 C.F.R. § 4.130, Diagnostic Code 
9411, effective on April 25, 2003, the date of receipt of the 
initial claim of service connection.  

The Board has considered whether since the initial rating, 
ratings can be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  As noted, the 
veteran's PTSD now warrants a 70 percent disability rating, 
effective since the date of receipt of his initial claim.   

However, the Board finds that further development is 
necessary in order to fairly decide whether entitlement to 
individual unemployability is warranted.  

In a letter from the veteran's treating private psychiatrist 
dated in March 2003, the psychiatrist noted the veteran's 
need for medication monitoring and cognitive behavioral 
therapy for his PTSD.  The Board notes that the June 2003 VA 
examiner noted the veteran's bimonthly psychiatric treatment 
for PTSD.  

However, there are no records associated with the veteran's 
claims folder that reflect ongoing recent treatment.  VA is 
obligated to obtain relevant treatment records.  38 U.S.C.A. 
§ 5103A(b),(c) (West 2003).  

Further, VA is required to provide specific notice to 
claimants of the evidence needed to substantiate their 
claims, of what evidence the veteran is responsible for 
obtaining and of what evidence VA will undertake to obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  

This requirement is not met unless VA can point to a specific 
document in the record that provides the necessary notice.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not received this notice with respect to his claim for 
TDIU.  

With respect to the veteran assertions regarding TDIU, 
further development is necessary to determine whether the 
veteran's claimed unemployability is due to his service-
connected disability.  It is unclear whether the veteran is 
unable to work because of his PTSD or other nonservice-
connected disabilities.  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should take appropriate steps 
to provide the veteran with a VCAA notice 
letter pertaining to his claims for an 
increased rating for PTSD and for a total 
rating due to individual unemployability 
based on a service-connected disability.  

2.  The RO should take the appropriate 
action to obtain any medical treatment 
records for the service-connected PTSD 
from the veteran's private psychiatrist.  

3.  The RO should be afforded another VA 
examination in order to determine the 
current severity of the service-connected 
PTSD.  The claims file must be made 
available to the examiner for review.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
examiner should opine as to whether the 
veteran is precluded from securing and 
following substantially gainful 
employment due to his service-connected 
PTSD alone.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



